Citation Nr: 0638932	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from March 1975 
to April 1980 as well as subsequent service in the United 
States Army Reserve and the Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain the veteran's complete service 
medical records, to secure the veteran's Social Security 
Administration records, and to send the veteran a corrective 
notice letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

In this case, the Board observes that the veteran's service 
medical records are incomplete.  In fact, the veteran's 
enlistment and separation examinations for her period of 
active duty service are not of record.  The Court has held 
that in cases where the veteran's service medical records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development of 
the case. See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Board notes that the RO did request the veteran's service 
medical records in November 1990 and that the National 
Personnel Records Center (NPRC) forwarded all of the 
available records to the RO.  However, as noted above, those 
records were incomplete, and VA did not make another attempt 
to obtain the veteran's complete service medical records.  

The Board concludes that an additional attempt should be made 
to locate the veteran's service medical records.  The veteran 
served on active duty from March 1975 to May 1980, and she 
subsequently served in United States Army Reserves and the 
Texas National Guard.  The VA Adjudication Procedure Manual 
indicates that the Records Management Center (RMC) copies the 
veteran's records and mails the originals to his or her 
Reserve unit upon his or her separation from the Army.  When 
the veteran no longer has a Reserve obligation or any other 
involvement with the Reserves, the records are then forwarded 
to NPRC.  The VA Adjudication Procedure Manual also notes 
that the records may not be where they are supposed to be 
because of delays in forwarding records from one point to 
another.  It is also possible that the records might never 
have left the separation center or treating facility or that 
the records might be in the veteran's possession. See VA 
Adjudication Procedure Manual, M21-1, Part III, para. 4.01. 
Thus, the Board notes that the requests for the veteran's 
service medical records may have been unsuccessful due to the 
delay of records migration between the Army, RMC, the Army 
Reserves, and NPRC.  Therefore, the RO should make an 
additional attempt to obtain and associate with the claims 
file the veteran's complete service medical records.

The Board also observes that the veteran was afforded a VA 
examination in November 2003 in connection with her claim for 
service connection for PTSD.  The November 2003 VA examiner 
commented that the veteran's developmental history suggested 
that she entered the service with preexisting childhood PTSD 
and that it was likely exacerbated by the battery she 
experienced with three husbands as well as possible sexual 
assault, which could not be verified.  If one or more of the 
veteran's in-service stressors are confirmed, the Board 
concludes that the RO should provide the veteran with an 
additional VA examination to determine whether the veteran's 
current PTSD is related to a verified in-service stressor.

In addition, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the veteran submitted 
a statement in December 2003 indicating that she was 
receiving Social Security benefits.  However, the decision to 
grant benefits and the records upon which that decision was 
based are not associated with the claims file.  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims folder.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish an effective date.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish an effective 
date

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award benefits to the veteran.  If 
the search for such records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

3.  The RO should contact the National 
Personnel Records Center (NPRC), Army 
Reserve Personnel Center, Records 
Management Center (RMC), and any other 
appropriate location, to request the 
complete service medical records of the 
veteran, as well as any other 
appropriate records repository to which 
pertinent service medical records may 
have been sent.  The search should be 
conducted using all of the veteran's 
prior names.  

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile. The veteran should be 
notified of the RO's attempts to locate 
her medical records from her active duty 
service, as well as any further action 
to be taken.

4. The RO should undertake any and all 
further development action indicated by 
the evidence of record concerning the 
veteran's claim for service connection 
for PTSD.  The RO should then take into 
consideration 38 C.F.R. § 3.304(f) (3) 
and make a determination as to whether 
there is any credible supporting 
evidence that the veteran was assaulted 
during active service.  A statement of 
the RO's determination should be placed 
into the claims file.  

5.  If an in-service stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner the summary of any verified 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted 
in the current psychiatric symptoms.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless she is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


